19-2204-cv
Borrani v. Nationstar Mortg. LLC

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 7th day of July, two thousand twenty.

PRESENT:             DENNY CHIN,
                     SUSAN L. CARNEY,
                     STEVEN J. MENASHI,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

GRACE BORRANI,
                                        Plaintiff-Appellant,

                              -v-                                                  19-2204-cv

NATIONSTAR MORTGAGE LLC, DBA MR.
COOPER,
                  Defendant-Appellee. ∗

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




          ∗
              The Clerk of the Court is respectfully directed to amend the official caption to
conform to the above.
FOR PLAINTIFF-APPELLANT:                 Grace Borrani, pro se, Yonkers, New York.

FOR DEFENDANT-APPELLEE:                  CHARLES H. JEANFREAU (Brian P. Scibetta,
                                         on the brief), McCalla Raymer Leibert Pierce,
                                         LLC, Iselin, New Jersey.

             Appeal from the United States District Court for the Southern District of

New York (Karas, J.).

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

             In 2013, plaintiff-appellant Grace Borrani defaulted on a mortgage and

was placed in state court foreclosure proceedings by the holder of her mortgage note,

defendant-appellee Nationstar Mortgage LLC ("Nationstar"). In response, Borrani

argued that Nationstar did not possess a valid mortgage note and that Nationstar and

its counsel, Shapiro, DiCaro & Barak, LLP ("SDB"), had violated numerous federal and

state laws. Nationstar moved for summary judgment. The state court granted the

motion and entered a judgment of foreclosure in December 2016.

             Before Nationstar could hold the foreclosure sale, Borrani, proceeding pro

se, filed the instant action against Nationstar and SDB. She alleged that Nationstar and

SDB violated various federal and state laws by fraudulently foreclosing on her

property. The district court dismissed the complaint, reasoning that it lacked

jurisdiction over Borrani's claims challenging the legitimacy of the foreclosure

judgment, pursuant to the Rooker-Feldman doctrine, and that Borrani's remaining claims

                                             2
were barred by res judicata. 1 We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal. 2

               "We review the grant of a motion to dismiss de novo, accepting as true all

factual claims in the complaint and drawing all reasonable inferences in the plaintiff's

favor." Fink v. Time Warner Cable, 714 F.3d 739, 740-41 (2d Cir. 2013). We also review de

novo a district court's application of the Rooker-Feldman doctrine and res judicata. See

Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005) (Rooker-Feldman

doctrine); Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017) (res

judicata).

       I.      Rooker-Feldman Doctrine

               The Rooker-Feldman doctrine establishes the principle that federal courts

lack jurisdiction over "cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments." Exxon Mobil Corp.




1       The district court declined to address Borrani's claims against SDB because SDB was not
properly served and was never a party to the lawsuit. For this reason, we decline to consider
the claims raised against SDB.
2        Although final judgment has not been entered below, "the deadline imposed by the
district court for amendment has passed," Festa v. Local 3 Int’l Bhd. of Elec. Workers, 905 F.2d 35,
37 (2d Cir. 1990), Borrani has failed to effectuate service on SDB, and she has instead filed a
separate complaint against Nationstar, see Borrani v. Nationstar Mortg. LLC, No. 7:20-cv-1444
(S.D.N.Y., filed Feb. 19, 2020). On these facts, we will treat Borrani's appeal as an appeal from a
final judgment. See Slayton v. Am. Express Co., 460 F.3d 215, 224 n.7 (2d Cir. 2006).
                                                  3
v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also Vossbrinck v. Accredited Home

Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

               The district court properly concluded that it lacked jurisdiction, pursuant

to the Rooker-Feldman doctrine, over Borrani's Racketeer Influenced and Corrupt

Organizations Act ("RICO"), 18 U.S.C. § 1961; wire fraud, fraud and deceit, 18 U.S.C.

§§ 1343 and 1503; and emotional distress claims (claims 1-5 and 9). All of these claims

are based on injuries caused by the state court's judgment of foreclosure against Borrani

and invite the federal court to review that judgment. The state-court judgment of

foreclosure was rendered before Borrani began federal proceedings because she filed

her federal complaint on December 1, 2017, more than thirty days after the December 5,

2016, judgment of foreclosure and sale was entered. See N.Y. C.P.L.R. § 5513

(establishing thirty-day deadline for appeal); see also Federacion de Maestros de P.R. v.

Junta de Relaciones del Trabajo de P.R., 410 F.3d 17, 25 (1st Cir. 2005) ("[I]f a lower state

court issues a judgment and the losing party allows for the time for appeal to expire,

then the state proceedings have ended."); Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d
77, 89 (2d Cir. 2005) (citing Federacion, 410 F.3d at 25). Accordingly, the district court

properly applied the Rooker-Feldman doctrine to these claims.

       II.     Res Judicata

               The district court also properly concluded that the remaining claims

against Nationstar were barred by res judicata. In New York, "the doctrine of res


                                                4
judicata gives binding effect to the judgment of a court of competent jurisdiction and

prevents the parties to an action, and those in privity with them, from subsequently

relitigating any questions that were necessarily decided therein." Watts v. Swiss Bank

Corp., 27 N.Y.2d 270, 277 (1970) (internal quotation marks and emphasis omitted). "[I]f

claims arise out of the same factual grouping they are deemed to be part of the same

cause of action and the later claim will be barred without regard to whether it is based

upon different legal theories or seeks different or additional relief." Davidson v.

Capuano, 792 F.2d 275, 278 (2d Cir. 1986) (internal quotation marks omitted).

              Res judicata barred Borrani's remaining claims against Nationstar. Both

Nationstar and Borrani were parties to the state court action, and the grant of summary

judgment was a final judgment on the merits. Further, Borrani's remaining Fair Debt

Collection Procedures Act ("FDCPA"), 15 U.S.C. § 1692; Real Estate Settlement

Procedures Act ("RESPA"), 12 U.S.C. §§ 2601-2617; Truth-in-Lending Act ("TILA"), 15

U.S.C. § 1601 and Regulation Z, 12 C.F.R. §§ 226, 1026; and unjust enrichment claims

arose from the same factual grouping that supported her defenses in the state

foreclosure case. Here, Borrani asserted either identical claims, e.g., that Nationstar had

violated TILA and Regulation Z, or claims that were based on the same facts, e.g., that

Nationstar had failed to comply with federal and state regulations regarding its

collection of mortgage payments and was not the real owner of her mortgage note.

Because Borrani had an opportunity to raise these issues in the state foreclosure action


                                              5
and that case was decided on the merits, her substantially identical claims here are

barred by res judicata.

                                        *   *   *

              We have considered the Borrani's remaining arguments and conclude they

are without merit. For the foregoing reasons, the judgment of the district court is

AFFIRMED.

                                         FOR THE COURT:
                                         Catherine O'Hagan Wolfe, Clerk




                                            6